NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     _____________

                                       No. 19-1135
                                     _____________


                                  YUSUPHA SANNEH,
                                            Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                                 Respondent
                            ______________

                               On Petition for Review of a
                      Decision of the Board of Immigration Appeals
                                     (A208-334-342)
                      Immigration Judge: Honorable Leo A. Finston
                                    ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  October 21, 2019
                                  ______________

         Before: GREENAWAY, JR., PORTER, and COWEN, Circuit Judges.

                              (Opinion Filed: July 17, 2020)
                                    ______________

                                        OPINION*
                                     ______________



GREENAWAY, JR., Circuit Judge.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Petitioner Yusupha Sanneh applied for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”), claiming, in part, that, if he

returned to his home country, he would be persecuted. An Immigration Judge (“IJ”) and

the Board of Immigration Appeals (“BIA”) denied his claim. Sanneh filed a petition for

review with this Court. Sanneh’s failure to exhaust a dispositive issue before the BIA

means the issue is waived, and the existence of substantial evidence supporting the

agency’s findings requires us to deny his petition.

               I.   FACTUAL AND PROCEDURAL BACKGROUND

       Sanneh—a native and citizen of the Republic of The Gambia (“The Gambia”)—

entered the United States in September 2014, as a non-immigrant foreign representative,

accompanying then-President Yahya Jammeh to the United Nations, as an orderly in his

household staff. Once in New York, Sanneh took the opportunity to “abscond[]” from

then-President Jammeh, who was allegedly “paranoid and suspicious of all individuals[,]”

and who purportedly “threatened to cut [Sanneh’s] head” off and send him to jail. A.R.

87, 403.

       In early 2015, Sanneh applied for asylum and withholding of removal, under the

Immigration and Nationality Act (“INA”) § 208, 8 U.S.C. § 1158, and § 241(b)(3), 8

U.S.C. § 1231, as well as protection under CAT, fearing that he would be “executed [if

he returned to The Gambia] . . . know[ing] firsthand that [then-President Jammeh] holds

grudges and also what harm he is capable of inflicting to people he perceives as his

enemies.” A.R. 383. Sanneh also feared the new government, which was comprised of



                                             2
Mandinkas, as he is a member of the Jola ethnic group and thus believed the new

government would “make [him] disappear.” A.R. 123.

       In 2018, the Department of Homeland Security commenced removal proceedings,

asserting Sanneh was removable pursuant to INA § 237(a)(1)(C)(i), 8 U.S.C. § 1227, for

having failed to maintain compliance with the conditions of his non-immigrant status.

On June 8, 2018, an IJ denied Sanneh’s applications for asylum, withholding of removal,

and CAT protection.

       The IJ detailed three reasons for his asylum decision: (1) Sanneh’s participation in

past persecution (i.e., the “persecutor bar”); (2) alternatively, assuming that the

persecutor bar did not apply, failure to show prior persecution “on account of a protected

ground”;1 and (3) failure to establish a well-founded fear of future persecution, as there

was insufficient evidence that the “new government would persecute [Sanneh] for his

political opinion or that Jola tribe members are persecuted.” A.R. 50–52.2

       The IJ also found that Sanneh’s withholding of removal claim and CAT protection

claim also failed. First, the IJ determined that Sanneh failed to meet the required burden




       1
         Specifically, the IJ wrote: “[Sanneh] claims that he was arrested, detained and
tortured because he was falsely accused of stealing money from President Jammeh. This
does not fall within one of the protected grounds . . . [and] tends to show that [President
Jammeh] simply mistreated . . . and did not fully trust those who worked for him.” A.R.
51.
       2
         The IJ also found that Sanneh “did not submit sufficient documentary evidence,
particularly country conditions reports, showing either that he would be harmed because
of his political opinion, or because he is a Jola.” A.R. 50. Further, although the IJ “did
not render an explicit credibility finding,” the BIA determined that “the testimony offered
in support of [Sanneh’s] claims is presumed to be credible.” A.R. 3.
                                               3
of proof for withholding of removal. Second, the IJ determined that Sanneh’s CAT

protection claim failed because he did not demonstrate that it would be “more likely than

not [that] he would be subject to torture if returned to Gambia.” A.R. 53. Sanneh timely

appealed the IJ’s decision to the BIA. On January 2, 2019, the BIA affirmed the IJ’s

denial of Sanneh’s application on all points except that it found the persecutor bar did not

apply to Sanneh. Sanneh filed a timely petition for this Court to review the BIA’s

decision.

               II.   JURISDICTION AND STANDARD OF REVIEW

       The BIA had jurisdiction to review Sanneh’s appeal under 8 C.F.R.

§ 1003.1(b)(3). We have jurisdiction to review his petition under 8 U.S.C. § 1252(a)(1);

see also 8 U.S.C. § 1252(b)(2). When the “BIA’s opinion directly states that the BIA is

deferring to the IJ, or invokes specific aspects of the IJ’s analysis and factfinding in

support of the BIA’s conclusions, we review both decisions.” Uddin v. Att’y Gen., 870
F.3d 282, 289 (3d Cir. 2017), as amended (Sept. 25, 2017) (internal citations and

quotation marks omitted). Questions of law are reviewed de novo, subject to the

principles of Chevron deference, and the BIA’s factual findings are reviewed under the

substantial evidence standard. S.E.R.L. v. Att’y Gen., 894 F.3d 535, 542–43 (3d Cir.

2018). We will only reverse the BIA’s decision if a “reasonable adjudicator would be

compelled to conclude to the contrary.” Id. at 543 (internal citation and quotation marks

omitted). Further, this Court can only review “a final order of removal” if an “alien has

exhausted all administrative remedies available . . . as of right[.]” 8 U.S.C. § 1252(d)(1).

Failure to exhaust can occur when an alien does not raise an issue before the BIA. See

                                              4
Zhi Fei Liao v. Att’y Gen., 910 F.3d 714, 718 (3d Cir. 2018) (“[A] petitioner who

completely omits an issue [in his BIA appeal] fails to meet the exhaustion requirement

with respect to that issue” (internal citation omitted)). If a petitioner does not raise an

issue in his or her opening brief before this Court, that issue is also waived. United States

v. Pelullo, 399 F.3d 197, 222 (3d Cir. 2005); see also Barna v. Board of Sch. Directors of

Panther Valley Sch. Dist., 877 F.3d 136, 146–47 (discussing the difference between the

terms “waiver” and “forfeiture” and how they are “often used interchangeably” even

though they are not technically “synonymous” (internal citation and quotation marks

omitted)).

                                   III.   ANALYSIS

       We cannot review Sanneh’s asylum and withholding of removal claims because of

his failure to exhaust—and waiver of—any challenge to the IJ’s lack-of-nexus

determination, which is dispositive. There is also substantial evidence supporting the

agency’s finding that Sanneh was not eligible for CAT protection.3

       The law is clear that asylum may be granted if an applicant demonstrates that he or

she is a refugee. See 8 U.S.C. § 1158(b)(1)(A). To do so, an applicant must establish

either past persecution or a well-founded fear of future persecution in his or her home

country, “on account of race, religion, nationality, membership in a particular social

group, or political opinion”—i.e., a protected ground. Serrano-Alberto v. Att’y Gen., 859
F.3d 208, 214 (3d Cir. 2017) (quoting 8 U.S.C. § 1101(a)(42)(A)); see also Singh v.



       3
        Additionally, substantial evidence does support the agency’s determination
regarding Sanneh’s asylum and withholding of removal claims.
                                            5
Gonzales, 406 F.3d 191, 196 (3d Cir. 2005). Thus, “a key task for any asylum applicant

is to show a sufficient ‘nexus’ between persecution and one of the listed protected

grounds.” Ndayshimiye v. Att’y Gen., 557 F.3d 124, 129 (3d Cir. 2009). An applicant

seeking statutory withholding of removal under 8 U.S.C. § 1231(b)(3) needs to establish

“a clear probability of persecution,” meaning that he or she “is more likely than not . . .

[to] suffer persecution upon returning home.” S.E.R.L., 894 F.3d at 544 (internal citation

omitted). If an alien fails to qualify for asylum, he or she will be ineligible for

withholding of removal, which has a more demanding standard. Id. Eligibility for CAT

protection requires an applicant to show that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.” Pieschacon-Villegas

v. Att’y Gen., 671 F.3d 303, 310–11 (3d Cir. 2011) (internal citations and quotation marks

omitted); see also 8 C.F.R. § 208.16(c)(2). The burden of establishing eligibility on all of

these grounds—asylum, withholding of removal, and CAT protection—is on the

applicant. 8 U.S.C. § 1158 (b)(1)(B)(i); 8 C.F.R. §§ 1208.13(a), 1208.16(b)–(c).

       Here, the IJ found that Sanneh did not establish the necessary nexus between past

or future persecution and a protected ground. Rather, the IJ found that Sanneh’s claims

of past persecution were based on how then-President Jammeh had treated him, primarily

in, relation to an incident where he was accused of stealing money. According to the IJ,

this conduct did not fall within a protected ground category. Sanneh’s fears of future

persecution were unsupported by any objective evidence; indeed, the evidence showed

that the new government was much more diplomatic, “there were no reports . . . [of]



                                              6
arbitrary or unlawful killings,” and there was no documentary evidence supporting the

contention that “Jolas [were] targeted by the Mandinka government.” A.R. 52.

       In his appeal to the BIA, Sanneh failed to contest the IJ’s no-nexus finding.4 Thus,

the dispositive issue for his asylum and withholding of removal claims—whether the

prior harm he suffered or his fear of future persecution was on account of a statutorily

protect ground—was not exhausted. His briefing before this Court likewise failed to

raise this crucial issue, precluding our review.5 See Pelullo, 399 F.3d at 222.



       4
         In his appeal to the BIA, Sanneh argued that he “merits a favorable finding
regarding his credibility, that he justifiably fears returning to Gambia, and that the [IJ]
erred in applying the Persecutor Bar.” A.R. 12. Nowhere in his appeal did he contest the
IJ’s no-nexus finding. As such, the BIA determined: “On appeal, [Sanneh] does not
contest the Immigration Judge’s finding that any harm he suffered was not shown to be
on account of a statutorily protected ground, and we determine that the Immigration
Judge’s finding is not clearly erroneous.” A.R. 4. While the BIA’s determination regards
Sanneh’s past persecution, and while Sanneh did proffer arguments to the BIA regarding
his future persecution because of his affiliation with former President Jammeh and his
Jola ethnicity—which is still arguably not a direct appeal of the IJ’s no-nexus finding—
the BIA nevertheless determined the IJ’s future persecution finding was not clearly
erroneous, having relied in part on a country report, and having found that Sanneh had
provided no objective evidence that Jolas were targeted. Thus, while we believe Sanneh
did not exhaust the no-nexus argument; he also failed to provide substantial evidence of
his future fear of persecution based on a protected ground.

       5
         Sanneh raised three issues in his appellate briefing: (1) whether he had
“established past persecution as a member of a particular social group,” the social group
being “members of former President Jammeh’s household”; (2) whether the IJ erred by
finding Sanneh “provided no corroborating evidence” by failing to “afford[] [Sanneh] an
opportunity to testify on why he did not proved [sic] the evidence”; and (3) whether the
BIA erred by failing “to consider [Sanneh’s] CAT claim.” Petitioner’s Br. 1-2. But, as
addressed above, Sanneh’s argument regarding the “particular social group” was not
raised before the BIA and thus was not exhausted, and his briefing to this Court did not
address his failure to demonstrate a well-founded fear of future persecution related to a
protected ground, thus waiving our review of that determination. See Zhi Fei Liao, 910
                                              7
Additionally, and as both the IJ and BIA concluded, Sanneh failed to show that he would

more likely than not be subjected to torture were he to return to The Gambia, and thus

failed to meet his burden of showing substantial evidence of such. For example,

Sanneh’s Jola relatives remain in The Gambia unharmed. Indeed, the IJ stressed that

country conditions have changed, the new president was elected peacefully and credibly,

and “there have been significant efforts to reform the government’s human rights record.”

A.R. 53. The record thus does not compel a contrary finding to that of either the BIA or

the IJ regarding whether Sanneh qualified for CAT protection.

                                 IV.   CONCLUSION

       Because Sanneh failed to exhaust the IJ’s lack-of-nexus determination, a

dispositive issue, before the BIA, and because he failed to raise that issue in his briefing

to this Court, we are precluded from reviewing the issue. Additionally, substantial

evidence supports the agency’s findings on all counts. As such, we will deny Sanneh’s

petition for review.




F.3d at 718; Pelullo, 399 F.3d at 222. Additionally, corroboration is irrelevant here as
neither the IJ nor the BIA made a determination on corroboration grounds. A.R. 48-50,
3.
                                              8